DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.
Applicant's election with traverse of group II (claims 2-20) in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the ground(s) that the applicant’s arguments (provided below) have been carefully reviewed. 
In the interest of advancing prosecution, the Applicant elects Group II with traverse, 37 C.F.R. § 1.143, only to advance prosecution of the Application, notwithstanding the Applicant's belief that the original Claims are not subject to restriction. Claims 2-20 are believed to be a single grouping of patentably indistinct species that allegedly correspond to Species II. The Applicant respectfully submits that the alleged species are neither necessarily independent nor distinct from one another. The Applicant reserves all rights, including the right to petition, under 37 C.F.R. 1.144, to rejoin the unelected alleged species, as well as any and all other rights to rejoinder and to any and all subject matter of the unelected alleged species.

This is not found persuasive because; initially it is noted that the groupings noted in the restriction requirement are not based on “species”, they are rather based on process and apparatus for its practice. As per MPEP § 806.05(e), the currently .

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claims 13 appears to be missing the period at the end of the sentence.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) 
Claim 2…obtaining one or more images of a region of interest associated with the medical procedure; 
processing the one or more images to identify a context measure associated with the current state of the medical procedure; 
obtaining one or more customized configuration parameters for adaptively configuring the device during the medical procedure, where the customized configuration parameters are customized based on the context measure; and 
configuring the device according to the customized configuration parameters.

This judicial exception is not integrated into a practical application because; 
Other than reciting a generic “device” (which may be construed as a generic “processor” or “computer”) nothing in the claim precludes processing the images to identify, obtaining parameters for configuring the [generic] device step from practically being performed in the human mind or even a simple pen and paper procedure. For example, but for the generic “device” language, the claim also encompasses manual operations (e.g. obtaining images [i.e. on a printed paper] and obtaining parameters for the device). This limitations are mental processes. The other limitations, as drafted, is also a computer implemented method process that, under its broadest reasonable 
As for step 2A, prong 2; the claimed invention is not integrated into a practical application since;
This generic device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Therefore, the claims are directed to the abstract idea.

As for step 2B, prong 2: Claims do not provide an Inventive concept since;
The additional element in the claim amounts to no more than mere instructions to apply the exception using a generic device/computer component. The same analysis od 2A also applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

As for the depending claims, the analysis provided above applies to claims 3-20 also for the same reasons. In addition, claim 10 with some amendments could potentially be integrated in to a practical application which may be eligible under 35 USC 101.

Therefore, the claims are is ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-8, 10, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuzak et al (US20130296709, Publication 2013-11-07 with Priority 2008-08-10), (hereinafter “Zuzak”).
Regarding the claim 2, Zuzak teaches a computer implemented method of adaptively configuring a device used during a medical procedure (“A hyperspectral imaging system including an illumination source, a dispersing element arranged in the optical path and adapted to separate the light beam into a plurality of wavelengths, a digital micromirror array adapted to tune the plurality of wavelengths into a spectrum, an optical device having a detector and adapted to collect the spectrum reflected from the target and arranged in the optical path and a processor operatively connected to and adapted to control digital micromirror array; the optical device; and, the detector, the processor further adapted to output a hyperspectral image of the target” abst), the method comprising:

processing the one or more images to identify a context measure associated with the current state of the medical procedure (“collection of a series of spectroscopic images formatted as a hyperspectral image cube and processes the image data for visualization” [0025]; “a computer having image data processing software capable of processing various fluorescence and digital signals; a digital signal processor comprising algorithms for fluorescence analysis; and, an algorithm library for visualizing chemistry on and/or within the imaged one or more fluorescent targets for detection, monitoring and diagnosis. In one aspect, the one or more illumination optics comprises lenses, microscopes, dissection microscopes, surgical microscopes, slit lamps, endoscopes, laparoscopes, colonoscopes or any combination thereof. In another aspect, the processor is in communication with a database comprising a library spectrum of fluorescent targets. In yet another aspect, the one or more fluorescent targets comprises a tissue, in the bloodstream, in the lymphatic system, in bodily secretions, in biopsies, on the skin, by fiber optic transdermal spectroscopy on a blood vessel, on the skin or at the retina, by laparoscopy, by endoscopy, in the central nervous system” [0027]); 

configuring the device according to the customized configuration parameters (“hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets” [0024]; “fluorescent system can be configured for real-time in vivo analysis of the one or more fluorescent targets” [0027]).

Regarding the claim 3, Zuzak teaches the context measure is associated with a current phase of the medical procedure (“animal model during open surgical procedures and during closed laparoscopic procedures. Spectral light illuminating the animal tissue are evaluated for safety by measuring the temperature of the tissue. A variety of tissues can be imaged and identified by measuring spectroscopy and the chemometrics, as well as, imaging before and after inducing ischemia and hemorrhaging the tissue. The system can be assessed by comparing hyperspectral and chemometric images with an evaluation made by the attending veterinarian using standard clinical methods” [0247]).

Regarding the claim 4, Zuzak teaches the context measure is associated with the type of medical procedure (“hyperspectral surgery is used in surgical procedures selected from a cholecystectomy, amputation, burn, skin flap evaluation, visualizing areas of angiogenesis, probes that bind antigens and absorbs near-infrared during pathological evaluations and in vivo, quality control of pharmaceuticals, monitoring vascular changes and drug discovery in response to pharmaceuticals, monitoring diabetic retinopathy, diseases such as cancer, diabetes, sickle cell, anemia, bilirubin, raynauds, ulcers, burns, skin flaps, surgery, gallbladder, brain, monitoring wound healing, and early detection of wound infections” [0029]).

Regarding the claim 5, Zuzak teaches context measure is associated with the presence of one or more tissue types within the region of interest (A variety of tissues can be imaged and identified by measuring spectroscopy and the chemometrics, as well as, imaging before and after inducing ischemia and hemorrhaging the tissue. The system can be assessed by comparing hyperspectral and chemometric images with an evaluation made by the attending veterinarian using standard clinical methods” [0247]).

Regarding the claim 6, Zuzak teaches the context measure is associated with the presence of one or more fluids within the region of interest (“the fluorescent target comprises natural fluorescence of a tissue or fluid.” [0024]).

Regarding the claim 7, Zuzak teaches fluids is a biological fluid (“the fluorescent target comprises natural fluorescence of a tissue or fluid.” [0024]).

Regarding the claim 8, Zuzak teaches biological fluid is blood (“FIG. 52A is an illustration of the “3 shot” illumination method of the present invention used for visualizing blood oxygenation showing the normalized absorbance spectra in the 520 nm-645 nm wavelength range for HbO2” [0110]).

Regarding the claim 10, Zuzak teaches processing the one or more images to identify the context measure associated with the current phase of the medical procedure comprises: 

processing hyperspectral image data to identify one or more regions with similar spectral response among pixels (“each pixel of the spectral image data using a signal processing algorithm” [0028]; “detector are measured as spectrum at each image pixel and using different chemometric methods to determine relative levels” [0245]; also see [0193], [0242], [0259]-[0280]); 
comparing an average spectral response from each region to reference spectra associated with different phases of the medical procedure (“FIG. 57A is the average of five spectral sweep oxyz output images” [0120]; also see [0300]-[0302]); and 
identifying the phase of medical procedure based on similarity between average spectral response and reference spectra (“Qualitative values with quantitative evaluations pending were obtained. These values demonstrate that there exist marked differences between arterial and venous structure oxyhemoglobin contributions and that the system is capable of distinguishing between arterial and venous structure in the tissue being imaged” [0302]).

Regarding the claim 11, Zuzak teaches processing the one or more images to identify one or more tissue types present within the region of interest (“Qualitative values with quantitative evaluations pending were obtained. These values demonstrate that there exist marked differences between arterial and venous structure oxyhemoglobin contributions and that the system is capable of distinguishing between arterial and venous structure in the tissue being imaged” [0302]); and 


Regarding the claim 13, Zuzak teaches images is selected from a list comprising optical images (“A hyperspectral imaging system having an optical path” abst).

Regarding the claim 14, Zuzak teaches the optical images are based on detection in at least the visible spectrum (FIG. 47 is a comparison of images obtained using visible light [0104]).

Regarding the claim 15, Zuzak teaches the optical images are based on detection in at least the infrared spectrum (FIG. 47 is a comparison of images obtained using visible light and Near infrared (NIR) [0104]).

Regarding the claim 16, Zuzak teaches wherein processing the images comprises processing two or more images from different imaging modalities (“perform multimodal imaging using a DLP hyperspectral imager that is capable of imaging fluorescence signals from ICG, bile and NIR reflectance radiation” [0228]).



Regarding the claim 18, Zuzak teaches wherein controlling the device comprises: obtaining one or more customized configuration parameters for adaptively configuring the device during the medical procedure (“hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets… capable of tuning light from the optical radiation source into at least one spectral band or the band spectrum” [0024]), where the customized configuration parameters are customized based on the current phase of the medical procedure (“tuning the spatial light modulator; triggering the one or more detectors for collection; formatting and digitizing the spectral image data as a hyperspectral image; deconvoluting each pixel of the spectral image data using a signal processing algorithm; and, displaying the spectral image on one or more fluorescent targets. In one aspect, the one or more fluorescent targets comprise tissue components that have natural or native fluorescence” [0028]); and 
configuring the device according to the customized configuration parameters (tuning the spatial light modulator [0028]).

Regarding the claim 19, Zuzak teaches the device is an imaging device (hyperspectral imaging system, abst), and wherein the customized configuration parameters comprise illumination conditions (“wavelength tunable filter capable of 

Regarding the claim 20, Zuzak teaches imaging device is a multimodal imaging device, and wherein the customized configuration parameters comprise a selection of an imaging modality (“perform multimodal imaging using a DLP hyperspectral imager that is capable of imaging fluorescence signals from ICG, bile and NIR reflectance radiation” [0228]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak in view of Reiter et al (Feature Classification for Tracking Articulated Surgical Tools, MICCAI 2012, Part II, LNCS 7511, pp. 592–600, 2012), (hereinafter “Reiter”).
Regarding the claim 9, Zuzak teaches all the limitations of the claim except for presence of one or more medical instruments within the region of interest.
However, in the same field of endeavor, Reiter teaches knowledge of the locations of tools in the endoscopic video can enable a wide spectrum of applications. detecting and tracking the tools from images is a practical way to achieve the accuracy requirements of the applications (introduction). The features are localized in 3D using stereo vision and are fused with the robot kinematics to track all of the joints of the dexterous manipulator. Experiments are performed using previously-collected porcine data from a surgical robot (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with presence of medical instruments as taught by Reiter because detecting and tracking the tools from images is a practical way to achieve the accuracy requirements of the applications (introduction).
 

Regarding the claim 12, Zuzak teaches all the limitations of the claim except for performing image analysis to identify one or more medical instruments based on the known shape of one or more medical instrument.
However, in the same field of endeavor, Reiter teaches knowledge of the locations of tools in the endoscopic video can enable a wide spectrum of applications. detecting and tracking the tools from images is a practical way to achieve the accuracy requirements of the applications (introduction). The features are localized in 3D using stereo vision and are fused with the robot kinematics to track all of the joints of the dexterous manipulator. Experiments are performed using previously-collected porcine data from a surgical robot (abst).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with presence of medical instruments as taught by Reiter because detecting and tracking the tools from images is a practical way to achieve the accuracy requirements of the applications (introduction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793